DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Application filed August 15, 2019 is presented for examination. Claims 1-9 are pending. Claim 1 is an independent claim. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (Hereinafter “Hong”) US Patent Application Publication No. 2018/0332119.

at least one main body [30 of fig. 1], each of the main bodies comprising: 
a system-on-chip (SOC) unit disposed in the main body [Chip (SoC) implemented in electronic device 901 of fig. 9; 0127; 0067; 0178]; 
at least one interface circuit, one end thereof disposed on the main body and connected to the system-on-chip unit [inherently having a feature of an interface connecting between the main body with SoC or chip or integrated circuit in the smart control system]; and 
at least one functional plug, one end thereof connected to another end of each of the interface circuits [a slot or a connector from which the tag 50 is detachable, 0038]; and 
a smart electronic device connected to each of the system-on-chip units SoC or chip (i.e.,  integrated circuit), 0067-0070]; 
wherein the smart electronic device transmits a setting message to one of the system-on-chip units [smart control device 30 may detect a specified operation (to a target device 20 of fig. 1 for example), 0039 , the connected system-on-chip unit receives the setting message to generate at least one operational message, the operational messages are then transmitted to each of the functional plugs via the interface circuits such that each of the functional plugs are driven correspondingly according to the operational messages [transmit the read tag information corresponding to the tag ID and information about a device to execute the function, 0039-0041]. 

Referring to claim 2, Hong teaches the invention substantially as claimed, wherein the operational messages include a first operational message and a second operational message, and the functional plugs include: a first functional plug driven by the first operational message, the 

Referring to claim 3, Hong teaches the invention substantially as claimed, wherein the first functional plug is a temperature-sensor, a humidity-sensor, a gas-sensor, or a gravity-sensor; and the second functional plug is a light-emitting diode or a speaker [detect pressure, gesture, light, state, 0059-0062; 0068-0069; 0164; 0166]. 

Referring to claim 4, Hong teaches the invention substantially as claimed, wherein the system-on-chip unit further generates a conditional message according to the setting message, and when the sensing message matches with the conditional message, the system-on-chip unit generates the second operational message corresponding to the sensing message and transmits the second operational message to drive the second functional plug accordingly via a corresponding interface circuit connected thereto [0040-0043; 0076-0077; 0102-0111].

Referring to claim 5, Hong teaches the invention substantially as claimed, the main bodies include a first main body and a second main body, and the first functional plug is provided on the first main body and a second functional plug is provided on the second main body, wherein the system-on-chip unit of the first main body generates a conditional message according to the setting message, and when the sensing message matches with the conditional 

Referring to claim 6, Hong teaches the invention substantially as claimed, wherein the main bodies include a first main body and a second main body, and each of the system-on-chip units of the first main body and the second main body comprises a message transmission range, the message transmission range of the system-on-chip unit of the first main body overlaps the message transmission range of the system-on-chip unit of the second main body, such that the system-on-chip unit of the first main body is able to transmit the second operational message to the system-on-chip unit of the second main body [first member H1 and second member H2 of fig. 2; 0056-0059]. 

Referring to claim 7, Hong teaches the invention substantially as claimed, wherein the functional plug is a temperature-sensor, a humidity-sensor, a gas-sensor, a gravity-sensor, a light-emitting diode, or a speaker [0059-0062; 0068-0069; 0164; 0166]. 

Referring to claim 8, Hong teaches the invention substantially as claimed, wherein the main body further comprises a power supply connected to the system-on-chip unit [power supply, 0073; 0096]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/THUY N PARDO/Primary Examiner, Art Unit 2691